DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a method of forming a die carrier package inter alia the limitations “…wherein the first patterned conductive layer comprises first and second package contacts disposed on the first major surface of the carrier substrate adjacent the cavity and first and second die pads disposed on the recessed surface of the cavity, wherein the first package contact is electrically connected to the first die pad by a first conductor and the second package contact is electrically connected to the second die pad by a second conductor; disposing a die within the cavity, wherein the die is adapted to emit electromagnetic radiation from an active surface of the die; electrically connecting a first die contact of the die to the first die pad of the patterned conductive layer, wherein the first die contact is disposed on the active surface of the die; and electrically connecting a second die contact of the die to the second die pad of the patterned conductive layer, wherein the second die contact is disposed on a major surface of the die that faces the recessed surface and is opposed to the active surface; wherein the first and second conductors of the patterned conductive layer extend between the recessed surface of the cavity and the first major surface of the carrier substrate adjacent the cavity.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        July 15, 2022